Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY SECOND QUARTER 2 Higher pulp prices and strong cost performance drive improved results (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Second quarter 2017 net earnings of $0.61 per share • $121million of cash flow from operating activities • Pulp shipments 15% higher year-to-date Fort Mill, SC, July 28, 2017–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $38million ($0.61 per share) for the second quarter of 2017 compared to net earnings of $20million ($0.32 per share) for the first quarter of 2017 and net earnings of $18million ($0.29 per share) for the second quarter of 2016. Sales for the second quarter of 2017 were $1.2billion.
